Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species E, Sub-species 2c in the reply filed on 01/19/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "34" and "14" have both been used to designate the same structure in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action 
Claim Objections
Claims 2, 5, and 6 are objected to because of the following informalities:  
Claim 2 Lines 1-2 recite “of one handle or foot pedal”, it is suggested that Applicant replace the limitation with --of one of the movable handles or movable foot pedals--.
Claim 5 Line 1 recites “the first handle”, should be replaced with --the first movable handle--.
Claim 5 Line 2 recites “the first foot pedal” should be replaced with --the first movable foot pedal--.
Claim 5 Line 3 recites “the second handle and the second foot pedal” should be replaced with --the second movable handle and the second movable foot pedal--.
Claim 6 Lines 1-2 recite “at least one foot pedal is” should be replaced with --at least one movable foot pedal of the movable foot pedals is--.
Claim 6 Line 3 recites “of a foot pedal” should be replaced with --of the at least one movable foot pedal--. 
Claim 6 Line 4 recites “the foot pedal” should be replaced with --the at least one movable foot pedal--.
Claim 6 Line 4 recites “may” should be replaced with --is configured to--.                             Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber et al (US 5490818).
Regarding Claim 1, Haber et al teaches a climbing exercise machine, comprising:                    a base support frame 2 configured to contact a floor or ground surface (Refer to Fig. 1A);                     a first elongate upright 3, rigidly connected to the base support frame at an obtuse angle relative to the floor or ground surface (Refer to Fig. 1C);                    a second elongate upright 4, horizontally spaced apart from and parallel to the first upright and rigidly connected to the base support frame at an obtuse angle relative to the floor or ground surface (Refer to Fig. 1C); Refer to Fig. 4 & Abstract:” A hydraulic control system is provided to permit the user to selectively adjust the minimum force which must be applied to the hand grips and/or the foot pedals to cause the carriage tubes to slide along the guide rails.”);                    a second movable handle 16 and a second movable foot pedal 14, vertically spaced apart from each other and each being slidably engaged with the second upright 4 to enable reciprocating linear movement along the second upright (Refer to Fig. 4 & Abstract:” A hydraulic control system is provided to permit the user to selectively adjust the minimum force which must be applied to the hand grips and/or the foot pedals to cause the carriage tubes to slide along the guide rails.”);                   an adjustable resistance mechanism 104, mounted on a stationary portion of the machine (Refer to Fig. 6 Col 6 Lines 15-30); and                 a linkage assembly 96-1,96-2,97-100 (Refer to Fig. 4 Col 5-6 Lines 43-14
Regarding Claim 2, Haber et al continues to teach wherein movement of one handle or foot pedal causes concurrent motion of all other handles and foot pedals (Refer to Fig. 4 Col 5-6 Lines 43-14 & Abstract:” The first and second carriage rails are interlinked by first and second drive cables and a series of cable pulleys so that the carriage rails move in opposite directions relative to one another in response to successive pushing and pulling forces applied by the user to hand grips and foot pedals connected to each of the carriage tubes.”).
Regarding Claim 3, Haber et al continues to teach wherein the concurrent motion of the handles 16 and foot pedals 14 simulates a contralateral climbing motion (Refer to Fig. 4 to depict that the handles and pedals on the left side are contralateral to the right side).
Regarding Claim 4, Haber et al continues to teach wherein the concurrent motion of the handles and foot pedals simulates an ipsilateral climbing motion (Refer to Fig. 4 to depict that the handle and pedal on each side move in a ipsilateral motion).
Regarding Claim 5, Haber et al continues to teach wherein the locations of the first handle and the first foot pedal relative to each other are adjustable prior to operation of the machine and the locations of the second handle and the second foot pedal relative to each other are adjustable prior to operation of the machine (Refer to Fig. 4 Col 3 lines 28-30:” the left foot pedal 14 and the left handgrip 12 are capable of being rotated relative to each other adjusting their positions before operation of the device”..FIG 4 to depict that the handles and foot pedals are movable and therefore adjustable before starting an exercise
Regarding Claim 7, Haber et al continues to teach further comprising an electronic device 30 or system enabling a user to perceive digital content while using the climbing exercise machine (Refer to Fig. 1A Col 3 Lines 48-60:” A conventional video monitor 30 rests upon the monitor support 24 to allow the user to watch television, video cassettes and other forms of entertainment while exercising.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al (US 5490818) in view of Esrick et al (US 20110294633).
Regarding Claim 6, Haber et al teaches wherein the foot pedal 14 may articulate about a corresponding foot pedal support axle (Refer to Fig. 5 Col 3 Lines 28-35:” Similarly, each foot pedal 14 is pivotally affixed to its carriage tube 8 by a rotating axle that is carried by a pedal mounting bracket (designated 13 and best shown in FIG. 5) to permit the foot pedal to be rotated”), but fails to teach wherein at least one foot pedal is reconfigurable between a secured configuration and an unsecured configuration, wherein in the secured configuration an angle of a foot pedal relative to a corresponding foot pedal support axle is fixed and in the unsecured configuration the foot pedal may articulate about the corresponding foot pedal support axle. Esrick et al teaches a exercise device with a pedal system 140 wherein wherein at least one foot pedal is reconfigurable between a secured configuration and an unsecured configuration, wherein in the secured configuration an angle of a foot pedal relative to a corresponding foot pedal support axle is fixed and in the unsecured configuration the foot pedal may articulate about the corresponding foot pedal support axle (Refer to Fig. 11 Paragraph [0049]:” According to one aspect, a particular position may be selected by the user and maintained by locking the pivot point. For example, the extension 252 may include a pin -lock or other mechanism to prevent the pedal 254 from rotating along an axis of the extension 252.”).            Esrick et al is analogous with Applicants invention and therefore it would have been obvious to .
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al (US 5490818) in view of Charnitski (US 5492515).
Regarding Claim 8, Haber et al teaches an electronic device 30 mounted on a mounting apparatus 24 of the climbing exercise machine as noted above but fails to teach wherein the electronic device comprises a tablet computer. Charnitski teaches a climbing exercise device comprising a tablet computer 62 (Refer to Fig. 1 Col 5 Lines 33-50). Charnitski is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the electronic device of Haber et al to be a tablet computer as taught by Charnitski in order to provide more input than mere entertainment as well as provide information regarding the exercise and exercise device.
Regarding Claim 9, Haber et al in view of Charnitski continues to teach wherein the electronic device 62 or system further comprises at least one sensor, disposed within or on a surface of the climbing exercise machine and configured to transmit data pertaining to the function of the climbing exercise machine to the tablet computer (Refer to Fig. 1 of Charnitski Col 5 Lines 52-65:” The controller 62 may be connected by a wire 72 or other communication means to a sensor (not shown) located proximate the upper end 76 of the exercise machine 10. The sensor may be covered by a cap 78 and the sensor preferably includes an encoded disk with an infrared reader to provide information to the processor 68. This information allows the processor 68 to calculate information such as the speed of climbing, range of motion, work done and calories expended by the user. This information may then be seen by the user on the display 64.”).
Regarding Claim 10, Haber et al in view of Charnitski continues to teach wherein the mounting apparatus is adjustable such that a user can adjust at least one of an angle of the tablet computer relative to the uprights and a height of the tablet computer above the floor or ground surface (Refer to Haber et al Fig. 1C Col 3 Lines 37-46:” A monitor support 24 is coupled to the monitor rails 22 by cylindrical coupling sleeves 26 which are adapted to slide up and down the rails to adjust the location of the monitor support 24 depending upon the needs of the user. To this end, a tightening knob 28 (best shown in FIG. 1C) is manually operated by the user to releasably retain the coupling sleeve 26 at a desired position along the monitor rails 22.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784